 Case:18-03441-ESL13 Doc#:42  Filed:08/27/20
                          UNITED             Entered:08/27/20
                                  STATES BANKRUPTCY   COURT   11:40:41        Desc: Main
                              DISTRICT OFPage
                             Document      PUERTO
                                               1 ofRICO
                                                    4
 IN RE:
                                                           CASE NO.     18-03441-ESL
    ANTONIO ALEXIS ADORNO GONZALEZ
                                                           CHAPTER 13
 Debtor(s)
                               TRUSTEE'S MOTION TO DISMISS


TO THE HONORABLE COURT:
The debtor has failed to make payments called for in the confirmed plan dated
February 07, 2019.
The debtor is in arrears the sum of $2,768.00.
This is a material default by the debtor with respect to a term of the confirmed
plan.
Debtor(s) are not member(s) of the U.S. Armed Forces, the Coast Guard, the Public
Health Service or the National Oceanic and Atmospheric Administration, as
evidenced by the Certificate issued by the U .S. Department of Defense, copy of
which is attached only to the original of this motion and movant's copy.
WHEREFORE trustee moves that case be dismissed.

NOTICE: Within thirty (30) days after service as evidenced by the certification,
and an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were
served by mail, any party against whom this paper has been served, or any other
party to the action who objects to the relief sought herein, shall serve and file
an objection or other appropriate response to this paper with the clerk's office
of the United States Bankruptcy Court for the District of Puerto Rico. If no
objection or other response is filed within the time allowed herein, the paper
will be deemed unopposed and may be granted unless: ( 1) the requested relief is
forbidden by law; (2) the requested relief is against public policy; or (3) in
the opinion of the court, the interest of justice requires otherwise.
                             CERTIFICATE OF RECEIPTS
I CERTIFY my records as of: August 26, 2020
 The amount that should have been paid is:    $14,440.00
 RECEIPTS:                                    $11,672.00

 LAST DATE PAYMENT RECEIVED: July 29, 2020

      CERTIFICATE OF SERVICE: I hereby certify that on this same date I
electronically filed the above document with the Clerk of the Court using the
CM/ECF System which sent a notification of such filing to all those who in this
case have registered for receipt of notice by electronic mail. I further certify
that I have served to the U.S. Trustee,ustpregion21.hr.ecf@usdoj.gov and by
depositing true and exact copies thereof in the United States Mail, postage
prepaid, to the non CM/ECF participants:    debtor(s), at the mailing address of
record.


In San Juan, Puerto Rico this, August 27, 2020

                                        /s/ ALEJANDRO OLIVERAS RIVERA
                                        ALEJANDRO OLIVERAS RIVERA, TRUSTEE
                                        PO BOX 9024062
                                        SAN JUAN, PR 00902-4062
                                        TEL. 787-977-3500 FAX. 787-977-3521
                                        CAS - JP
      Case:18-03441-ESL13 Doc#:42 Filed:08/27/20 Entered:08/27/20 11:40:41                               Desc: Main
                                 Document Page 2 of 4
18-03441-ESL                                    CERTIFICATE OF MAILING
The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail to the
parties listed
ANTONIO ALEXIS ADORNO GONZALEZ

JARDINES VALENCIANO
A6 CALLE JAZMIN
JUNCOS, PR 00777




                                                                      /s/ Luis R. Gomez
DATED:       August 27, 2020
             Page 1 of 1       - CASE NO     1803441                OFFICE OF THE CHAPTER 13 TRUSTEE
     Case:18-03441-ESL13 Doc#:42 Filed:08/27/20 Entered:08/27/20 11:40:41 Desc: Main
Department of Defense Manpower DataDocument
                                    Center   Page 3 of 4                Results as of : Aug-27-2020 10:28:19 AM

                                                                                                                                                     SCRA 5.5




SSN:                        XXX-XX-3324
Birth Date:
Last Name:                  ADORNO GONZALEZ
First Name:                 ANTONIO
Middle Name:                ALEXIS
Status As Of:               Aug-27-2020


                                                                On Active Duty On Active Duty Status Date

          Active Duty Start Date                  Active Duty End Date                                      Status               Service Component

 BASED ON THE PERSONAL INFORMATION YOU PROVIDED, THERE ARE MULTIPLE RECORDS; ACCORDINGLY, DMDC CANNOT DEFINITIVELY IDENTIFY THE INDIVIDUAL AND IS UNABLE TO
 RELEASE ANY INFORMATION. WE STRONGLY RECOMMEND IN THIS CASE THAT YOU CALL THE SERVICE SCRA FOR ADDITIONAL VERIFICATION. A URL FOR THE SERVICE SCRA POINTS-
                                                             OF-CONTACT IS PROVIDED BELOW.



HOWEVER, WITHOUT A SOCIAL SECURITY NUMBER, THE DEPARTMENT OF DEFENSE MANPOWER DATA CENTER CANNOT AUTHORITATIVELY
ASSERT THAT THIS IS THE SAME INDIVIDUAL THAT YOUR QUERY REFERS TO. NAME AND DATE OF BIRTH ALONE DO NOT UNIQUELY
IDENTIFY AN INDIVIDUAL.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:18-03441-ESL13 Doc#:42 Filed:08/27/20 Entered:08/27/20 11:40:41                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organizationDocument
                                                              of the DepartmentPage       4 of (DoD)
                                                                                    of Defense    4 that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
